Order entered November 19, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-19-01397-CV

                          COREY STEELE, Appellant

                                        V.

                UG NATIONAL CONSTRUCTIVE AND
         CY ADDISON HOSPITALITY PARTNERS, LLC Appellees

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-07861

                                     ORDER

      Before the Court is appellant’s October 26, 2020 “Emergency Texas Rules

of Appellate Procedure 2 Motion or in the alternative Texas Rules of Appellate

Procedure 17 Motion, Texas Rules of Evidence 201 Hearing Request, and Seventh

Texas Rule of Evidence Request.” By the motion, appellant appears to request the

Court extend its plenary power so as to be able to consider his timely-filed pending

motion for rehearing en banc or, alternatively, transfer the motion to the nearest

available court of appeals.   Appellant also appears to request the Court take
judicial notice of certain documents and court records, including the clerk’s record

filed in appellate cause number 05-19-01060-CV, an appeal from the same

underlying cause that was filed and determined prior to the filing of this appeal.

      We DENY the motion.

                                             /s/    CORY L. CARLYLE
                                                    JUSTICE